DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 4/9/2021. Claims 1, 5, 7, 9, and 11 are currently amended. Claims 1-12, 14-15, and 17-29 are pending review in this action.
Examiner notes the interview conducted 3/1/21 included Examiners Rae and Sheikh; Examiner Stagg was not present.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection as necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 7, 9, and 11 have been considered but are moot because the arguments do not apply to the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 14-15, 19-21, 23-24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Delnick (US 2015/0255803) in view of Wang (US 2014/0178735) and Gennett (US 2017/0250434).
Regarding claim 1, Delnick teaches a flow battery (1, Figure 1, P 21) comprising: a first liquid (liquid electrolyte, P 25) containing dissolved therein a charge mediator (first mediator P 22) and a discharge mediator (second mediator P 22); a first electrode (cathode 7, Figure 1, P 21) immersed in the first liquid (P 21: electrolyte flows past 7); a first active material (22, Figure 1, P 23) immersed in the first liquid (P 23 liquid electrolyte is stored and circulated in the cathode container 8, containing 22); and an electrolyte salt (dissolved salt, P 51) that is dissolved in the first liquid (P 22), wherein the equilibrium (redox) potential of the charge (first) mediator is lower than the equilibrium potential of the first active material and wherein the equilibrium (redox) potential of the discharge (second) mediator is higher than 
Delnick teaches the concentration of the mediators is up to about 5 Molar, with examples given such as 0.5 M to 4.5 M or 3 M to 4.8 M (P 52) but does not teach the electrolyte salt concentration in the first liquid (electrolyte) and is therefore silent to the concentration of the electrolyte salt in the first liquid (electrolyte) being equal to or lower than a concentration of the charge mediator in the first liquid.  However, Wang teaches a similar redox flow battery system having an electrochemical cell and an energy reservoir (Abstract). Wang teaches the use of a lithium salt in the redox flow battery in a concentration of 0.1 to 5 mol/L (P 9) which overlaps the claimed range providing prima facie obviousness MPEP 2144 and results in the equal to or lower relationship claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the redox flow battery containing mediators at a concentration of 0.5 M to 4.5 M and make the electrolyte salt have a concentration of 0.1 to 5 mol/L as taught by Wang because as an art recognized concentration that functions in such a redox flow system with a reasonable expectation of success i.e. sufficient concentration for function of the battery.
Delnick also does not explicitly teach wherein the concentration of the charge mediator is equal to or lower than 0.1 M. Gennett teaches a similar redox flow battery containing a mediator (Abstract). Gennett teaches wherein the concentration of the charge mediator is equal to or lower than 0.1 M (P 80 mediator is 50 millimolar) leading to a charge that is within 10% of theoretical value (P 80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mediator concentration of Gennett in modified Delnick in order to increase the charge potential closer to the theoretical value as taught by Gennett (P 80).
Regarding claim 2, modified Delnick teaches the flow battery according to Claim 1, wherein lithium is dissolved in the first liquid (Delnick: P 51; Wang: P 9 and Gennett: P 80), wherein the first 
Regarding claim 3, modified Delnick teaches the flow battery according to Claim 2, wherein, during the charging, the discharge mediator is reduced on the first electrode (Delnick: Because the discharge mediator, the electrolyte, the solvent, and the active material are all the same as in the instant application, it stands that the discharge mediator will have the same properties as in the instant application. Therefore, the discharge mediator will be reduced on the first electrode during charging), and wherein, during the discharging, the charge mediator is oxidized on the first electrode (Delnick: Because the charge mediator, the electrolyte, the solvent, and the active material are all the same as in the instant application, it stands that the charge mediator will have the same properties as in the instant application. Therefore, the charge mediator will be oxidized on the first electrode during discharging).
Regarding claim 4, modified Delnick teaches the flow battery according to Claim 1, wherein the charge mediator is a condensed aromatic compound (Delnick: Paragraph 41 describes how the first mediator is an arene), and the discharge mediator is a condensed aromatic compound (Delnick: 
Regarding claim 14, modified Delnick teaches the flow battery according to Claim 1, wherein the concentration of the electrolyte salt in the first liquid is equal to or lower than the concentration of the discharge mediator in the first liquid (With the combination of the concentration of the mediators of Delnick and the concentration of the salt of Wang, modified Delnick reads on the concentration of the electrolyte salt being equal to or lower than the concentration of the discharge mediator in the first liquid, as the ranges overlap).
Regarding claim 15, modified Delnick teaches the flow battery according to Claim 1, further comprising: a second liquid (Delnick: Paragraph 22 describes how a second electrolyte flows through the anode cell chamber 4, which flows in the second liquid, Figure 1); a second electrode (Delnick: anode current collecting electrode 9, Figure 1, P 21) that serves as a counter electrode of the first electrode (Delnick: The anode current collecting electrode serves as a counter electrode of the cathode current collecting electrode) and is immersed in the second liquid (Delnick: Paragraph 21 describes how the anode current collecting electrode 9 is at the terminal end of the anode cell chamber 4, which has the liquid electrolyte flow through it); and a separator (Delnick: separator 6, Figure 1, P 21) that separates the first electrode and the first liquid from the second electrode and the second liquid (Delnick: the two half-cell chambers 2, 4 are coupled to, and separated by, a separator 6, Figure 1, P 21), wherein the electrolyte salt is dissolved in the second liquid (Delnick: Paragraph 22 describes how the electrolyte salt is dissolved in the second liquid), and the concentration of the electrolyte salt in the first liquid is lower 
Regarding claim 19, modified Delnick teaches the flow battery according to Claim 1, wherein the first liquid contains at least one selected from the group consisting of tetrahydrofuran (Delnick: THF tetrahydrofuran, P 52).
Regarding claim 20, modified Delnick teaches the flow battery according to Claim 1, further comprising a first circulator (Delnick: cathode pump 12, Figure 1, P 25), wherein the first circulator circulates the first liquid between the first electrode and the first active material (Delnick: The cathode pump 12 causes the liquid electrolyte and first and second mediators to flow from the cathode container 8 into the cathode cell chamber 2, Figure 1, P 25).
Regarding claim 21, modified Delnick teaches the flow battery according to Claim 20, wherein the first circulator includes a first container (Delnick: cathode container 8, Figure 1, P 25), wherein the first active material and the first liquid are contained in the first container (Delnick: Figure 1 demonstrates how the liquid and active material are contained in the cathode container 8), wherein the first circulator circulates the first liquid between the first electrode and the first container (Delnick: The cathode pump 12 causes the liquid electrolyte and first and second mediators to flow from the cathode container 8 into the cathode cell chamber 2, Figure 1, P 25), and wherein the first active material comes into contact with the first liquid within the first container (Delnick: Paragraph 25 describes how the liquid flows through the cathode container 8 which contains the active electrode material 22, thereby coming into contact with it) to thereby cause at least one of an oxidation reaction of the charge mediator by the first active material and a reduction reaction of the discharge mediator by the first 
Regarding claim 23, modified Delnick teaches the flow battery according to Claim 1, further comprising: a second liquid (Delnick: Paragraph 22 describes how a second electrolyte flows through the anode cell chamber 4, which flows in the second liquid, Figure 1) containing a second electrode-side mediator dissolved therein (Delnick: Paragraph 22 describes how the second electrolyte contains the second mediator); a second electrode (Delnick: anode current collecting electrode 9, Figure 1, P 21) that serves as a counter electrode of the first electrode (Delnick: The anode current collecting electrode serves as a counter electrode of the cathode current collecting electrode) and is immersed in the second liquid (Delnick: Paragraph 21 describes how the anode current collecting electrode 9 is at the terminal end of the anode cell chamber 4, which has the liquid electrolyte flow through it); a second active material (Delnick: active electrode material 24, Figure 1, P 23) immersed in the second liquid (Delnick: Paragraph 23 describes how the liquid electrolyte is stored and circulated in the anode container 10, which contains the active electrode material 24); and a separator (Delnick: separator 6, Figure 1, P 21) that separates the first electrode and the first liquid from the second electrode and the second liquid (Delnick: Figure 1 demonstrates how separator 6 separates the first electrode 7 and first liquid from the second electrode 9 and the second liquid), wherein the second electrode-side mediator is oxidized and reduced on the second electrode (Delnick: The description in paragraph 12 of the half-cell electrode applies to both half-cells, therefore the second electrode-side mediator is oxidized and reduced on the second electrode 9), and wherein the second electrode-side mediator is oxidized and reduced by the second active material (Delnick: The description in paragraph 12 of the half-cell electrode applies to both half-cells, therefore the second electrode-side mediator is oxidized and reduced by the second active material 24).
Regarding claim 24, modified Delnick teaches the flow battery according Claim 23, wherein lithium is dissolved in the second liquid (Delnick: the electrolyte contains a dissolved salt, such as a lithium … salt in a solvent, P 51), wherein the second active material is a material having the property of occluding and releasing the lithium (Delnick: Paragraph 54 describes how the active electrode material is a lithium alloy with a metal such as Sn, which has the property of occluding and releasing the lithium), wherein, during charging, the second electrode-side mediator is oxidized on the second electrode (Delnick: Paragraph 50 describes how the description from paragraphs 29 and 30 applies to both half-cells, however the reaction will be in reverse for the opposite electrode. Therefore, Paragraph 29 describes how during charging, the second electrode-side mediator is oxidized by the second electrode), and the second electrode-side mediator oxidized on the second electrode is reduced by the second active material while the second active material releases the lithium (Delnick: Paragraph 50 describes how the description from paragraphs 29 and 30 applies to both half-cells, however the reaction will be in reverse for the opposite electrode. Therefore, Paragraph 29 describes how during charging, the second electrode-side mediator is circulated to the external container with the active material and is reduced, while the lithium is released by the active material), and wherein, during discharging, the second electrode-side mediator is reduced on the second electrode (Delnick: Paragraph 50 describes how the description from paragraphs 29 and 30 applies to both half-cells, however the reaction will be in reverse for the opposite electrode. Therefore, Paragraph 30 describes how during discharge, the second electrode-side mediator is reduced on the second electrode), and the second electrode-side mediator reduced on the second electrode is oxidized by the second active material while the second active material occludes the lithium (Delnick: Paragraph 50 describes how the description from paragraphs 29 and 30 applies to both half-cells, however the reaction will be in reverse for the opposite electrode. Therefore, Paragraph 30 describes how during discharge, the second electrode-side mediator is oxidized by the second active material while the second active material occludes the lithium).
Regarding claim 27, modified Delnick teaches the flow battery according to Claim 23, further comprising a second circulator (Delnick: anode pump 14, Figure 1, P 25), wherein the second circulator circulates the second liquid between the second electrode and the second active material (Delnick: The anode pump 14 can cause the electrolyte and mediators to flow from the anode container 10 into the anode cell chamber 4, Figure 1, P 25).
Regarding claim 28, modified Delnick teaches the flow battery according to Claim 27, wherein the second circulator includes a second container (Delnick: anode container 10, Figure 1, P 25), wherein the second active material and the second liquid are contained in the second container (Delnick: Figure 1 demonstrates how the liquid and active material are contained in the anode container 10), wherein the second circulator circulates the second liquid between the second electrode and the second container (Delnick: The anode pump 14 can cause the electrolyte and mediators to flow from the anode container 10 into the anode cell chamber 4, Figure 1, P 25), and wherein the second active material comes into contact with the second liquid within the second container (Delnick: Paragraph 25 describes how the liquid flows through the anode container 10 which contains the active electrode material 24, thereby coming into contact with it), and the second electrode-side mediator is thereby oxidized or reduced by the second active material (Delnick: Paragraph 12 describes how the active electrode material causes the oxidation and reduction reactions described).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Delnick (US 2015/0255803) in view of Wang (US 2014/0178735) and Gennett (US 2017/0250434), as applied to claim 1 above, and further in view of Yoshie (US 2012/0135278).
Regarding claim 17, modified Delnick teaches the flow battery according to Claim 1. Modified Delnick does not teach wherein the electrolyte salt is at least one selected from the group consisting of LiBF4, LiN(SO2CF3)2, LiN(SO2F)2, and LiCF3SO3.
Yoshie teaches a similar redox flow battery comprising a negative electrode, a positive electrode, a separator, an electrode solution, and a tank for storing the solution (Abstract). Yoshie teaches a flow battery wherein the electrolyte salt is at least one selected from the group consisting of LiBF4, LiN(SO2CF3)2, LiN(SO2F)2, and LiCF3SO3 (Examples to be used as the supporting electrolyte may include lithium salts such as … lithium borofluoride LiBF4, P 66. Paragraph 68 describes how using a combination of the same metal types as in the active material and the electrolyte salt makes it easy to cause the redox reaction of the active material and increases charge/discharge efficiency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the flow battery containing an electrolyte salt of modified Delnick, and make the electrolyte salt lithium borofluoride LiBF4 as taught by Yoshie, in order to obtain a salt with the same metal as in the active material of the battery, which makes the redox reaction easier as well as increases charge/discharge efficiency. 
Regarding claim 18, modified Delnick teaches the flow battery according to Claim 1. Modified Delnick does not teach wherein the electrolyte salt is LiPF6.
Yoshie teaches a similar redox flow battery comprising a negative electrode, a positive electrode, a separator, an electrode solution, and a tank for storing the solution (Abstract). Yoshie teaches a flow battery wherein the electrolyte salt is LiPF6 (Examples to be used as the supporting electrolyte may include lithium salts such as … lithium hexafluorophosphate LiPF6, P 66. Paragraph 68 describes how using a combination of the same metal types as in the active material and the electrolyte salt makes it easy to cause the redox reaction of the active material and increases charge/discharge efficiency). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the flow battery containing an electrolyte salt of modified Delnick, and make the electrolyte salt lithium hexafluorophosphate LiPF6 as taught by Yoshie, in order to obtain a .

Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Delnick (US 2015/0255803) in view of Wang (US 2014/0178735) and Gennett (US 2017/0250434), as applied to claims 21 and 28 above, and further in view of Kumamoto (JP 2013-037856).
Regarding claim 22, modified Delnick teaches the flow battery according to Claim 21. Modified Delnick does not teach wherein the first circulator includes a first passage prevention member that prevents passage of the first active material, and wherein the first passage prevention member is disposed in a channel through which the first liquid flows from the first container to the first electrode.
Kumamoto teaches a similar redox flow battery comprising a positive electrode, a negative electrode, a separator, and a filter for filtering the electrolyte solution (Abstract). Kumamoto teaches a flow battery wherein the first circulator includes a first passage prevention member that prevents passage of the first active material (cell 10 for filters, Figure 3, P 40. Paragraph 40 describes how the cell 10 for filters prevents the passage of the first active material by filtering the electrolyte in filter 12, which is a part of filter 10, and removing impurities), and wherein the first passage prevention member is disposed in a channel through which the first liquid flows from the first container to the first electrode (Figure 3 demonstrates how the filter 12 is located in the channel from which the liquid flows from the container 106 to the electrode 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the flow battery of modified Delnick, and include a filter for filtering the electrolyte and preventing the passage of the active material as taught by Kumamoto, in order to remove impurities from the electrolyte solution.
Regarding claim 29, modified Delnick teaches the flow battery according to Claim 28. Modified Delnick does not teach wherein the second circulator includes a second passage prevention member that prevents passage of the second active material, and wherein the second passage prevention member is disposed in a channel through which the second liquid flows from the second container to the second electrode.
Kumamoto teaches a similar redox flow battery comprising a positive electrode, a negative electrode, a separator, and a filter for filtering the electrolyte solution (Abstract). Kumamoto teaches a flow battery wherein the second circulator includes a second passage prevention member that prevents passage of the second active material (cell 10 for filters, Figure 3, P 40. Paragraph 40 describes how the cell 10 for filters prevents the passage of the second active material by filtering the electrolyte in filter 13, which is a part of filter 10, and removing impurities), and wherein the second passage prevention member is disposed in a channel through which the second liquid flows from the second container to the second electrode (Figure 3 demonstrates how the filter 13 is located in the channel from which the liquid flows from the container 107 to the electrode 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the flow battery of modified Delnick, and include a filter for filtering the electrolyte and preventing the passage of the active material as taught by Kumamoto, in order to remove impurities from the electrolyte solution.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Delnick (US 2015/0255803) in view of Wang (US 2014/0178735) and Gennett (US 2017/0250434), as applied to claim 23 above, and further in view of Carter (US 2011/0189520).
Regarding claim 25, modified Delnick teaches the flow battery according to Claim 23. Modified Delnick does not teach wherein the second electrode-side mediator is tetrathiafulvalene.
Carter teaches a redox flow device with a positive electrode, a negative electrode, a separator, and ion storage compound particles (Abstract). Carter teaches a flow battery wherein the second electrode-side mediator is tetrathiafulvalene (Paragraph 126 describes how tetrathiafulvalene is used as a redox compound. Paragraph 126 also describes how using a conductive additive to form the liquid redox compounds significantly increases the electrical conductivity of the composition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take flow battery of modified Delnick and make the mediator tetrathiafulvalene as taught by Carter, in order to increase the electrical conductivity of the battery.
Regarding claim 26, modified Delnick teaches the flow battery according to Claim 23. Modified Delnick does not teach wherein the second active material contains lithium iron phosphate.
Carter teaches a redox flow device with a positive electrode, a negative electrode, a separator, and ion storage compound particles (Abstract). Carter teaches a flow battery wherein the second active material contains lithium iron phosphate (Paragraph 184 describes how lithium iron phosphate is used as the redox active component. Paragraph 172 describes how the use of lithium iron phosphate results in an improvement in energy over conventional redox flow cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the flow battery of modified Delnick and make the second active material contain lithium iron phosphate as taught by Carter, in order to improve the energy of the battery. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Delnick (US 2015/0255803) in view of Yoshie (US 2012/0135278) and Potash (US 2017/0187059).
Regarding claim 5, Delnick teaches a flow battery (redox flow battery 1, Figure 1, P 21) comprising: a first liquid (liquid electrolyte, P 25) containing dissolved therein a charge mediator (The first mediator described in Paragraph 22) and a discharge mediator (The second mediator described in 
Yoshie teaches a similar redox flow battery comprising a negative electrode, a positive electrode, a separator, an electrode solution, and a tank for storing the solution (Abstract). Yoshie teaches wherein the first active material contains graphite (Examples usable as solid negative electrode active material particles are … carbon materials such as graphite, P 47. Use of graphite particles significantly suppresses a decomposition reaction of an organic solvent and a lithium salt generated in the negative electrode reaction at the time of charge, P 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the flow battery containing a first active material of Delnick, and make the first active material contain graphite as taught by Yoshie, in order to suppress the decomposition 
Potash teaches a similar redox flow battery comprising an organic redox active molecule dissolved in a solvent (Abstract). Potash teaches a redox mediator comprising acenaphthene (P 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the flow battery of modified Delnick and use acenaphthene as the charge mediator as taught by Potash, as Potash is a similar redox flow battery and discloses the use of acenaphthene as an art recognized equivalent for the same purpose of redox mediator with a reasonable expectation of similar results MPEP 2144.
Regarding claim 6, modified Delnick teaches the flow battery according to Claim 5, wherein the discharge mediator is at least one selected from the group consisting of propiophenone (Delnick: Paragraph 41 describes how the second mediator is a substituted derivative of an arene, such as propiophenone).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Delnick (US 2015/0255803) in view of Yoshie (US 2012/0135278) and Potash (US 2017/0187059).
Regarding claim 7, Delnick teaches a flow battery (redox flow battery 1, Figure 1, P 21) comprising: a first liquid (liquid electrolyte, P 25) containing dissolved therein a charge mediator (The first mediator described in Paragraph 22) and a discharge mediator (The second mediator described in Paragraph 22); a first electrode (cathode current collecting electrode 7, Figure 1, P 21) immersed in the first liquid (Paragraph 21 describes how the cathode current collecting electrode 7 is at the terminal end of the cathode cell chamber 2, which has the liquid electrolyte flow through it); and a first active material (active electrode material 22, Figure 1, P 23) immersed in the first liquid (Paragraph 23 
Yoshie teaches a similar redox flow battery comprising a negative electrode, a positive electrode, a separator, an electrode solution, and a tank for storing the solution (Abstract). Yoshie teaches wherein the first active material contains zinc (Examples usable as solid negative electrode active material particles are … metal materials such as … zinc, P 47. Metal material particles are excellent in high discharge capacity per unit volume and weight, P 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the flow battery containing a first active material of Delnick, and make the first active material contain zinc as taught by Yoshie, in order to provide high discharge capacity per unit volume and weight.
Potash teaches a similar redox flow battery comprising an organic redox active molecule dissolved in a solvent (Abstract). Potash teaches a redox mediator comprising acenaphthene (P 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the flow battery of modified Delnick and use acenaphthene as the charge 
Regarding claim 8, modified Delnick teaches the flow battery according to Claim 7, wherein the discharge mediator is at least one selected from the group consisting of propiophenone (Delnick: P 41).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Delnick (US 2015/0255803) in view of Shapiro (US 2008/0145721).
Regarding claim 9, Delnick teaches a flow battery (redox flow battery 1, Figure 1, P 21) comprising: a first liquid (liquid electrolyte, P 25) containing dissolved therein a charge mediator (The first mediator described in Paragraph 22) and a discharge mediator (The second mediator described in Paragraph 22); a first electrode (cathode current collecting electrode 7, Figure 1, P 21) immersed in the first liquid (Paragraph 21 describes how the cathode current collecting electrode 7 is at the terminal end of the cathode cell chamber 2, which has the liquid electrolyte flow through it); and a first active material (active electrode material 22, Figure 1, P 23) immersed in the first liquid (Paragraph 23 describes how the liquid electrolyte is stored and circulated in the cathode container 8, which contains the active electrode material 22), wherein the equilibrium potential of the charge mediator is lower than the equilibrium potential of the first active material (Paragraph 12 describes how the active electrode material has a redox potential between the redox potential of the first redox-active mediator and the redox potential of the second redox-active mediator), wherein the equilibrium potential of the discharge mediator is higher than the equilibrium potential of the first active material (Paragraph 12 describes how the active electrode material has a redox potential between the redox potential of the first redox-active mediator and the redox potential of the second redox-active mediator), and wherein the charge mediator is at least one selected from the group consisting of anthracene, (Paragraph 41 describes how 3 or Ge5Li22. 
Shapiro teaches a similar fuel cell apparatus (Abstract). Shapiro teaches germanium as an active material (Paragraph 22 describes how the active material includes a hydrogen storage material which includes germanides) and germanium comprises at least one of GeLi3 or Ge5Li22 (Paragraph 26 describes how GeLi3 and Ge5Li22 are suitable germanide compositions). Additionally, Paragraph 4 describes how the use of a hydrogen storage material allows for higher energy density in the fuel cell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the flow battery containing a first active material of Delnick, and make the first active material contain GeLi3 or Ge5Li22 as taught by Shapiro, in order to obtain a higher energy density.
Regarding claim 10, modified Delnick teaches the flow battery according to Claim 9, wherein the discharge mediator is at least one selected from the group consisting of benzophenone, 2,4'-bipyridyl, and 2,3'-bipyridyl (Delnick: Paragraph 41 describes how the second mediator is a substituted derivative of an arene, such as benzophenone).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Delnick (US 2015/0255803) in view of Yoshie (US 2012/0135278) and Potash (US 2017/0187059).
Regarding claim 11, Delnick teaches a flow battery (redox flow battery 1, Figure 1, P 21) comprising: a first liquid (liquid electrolyte, P 25) containing dissolved therein a charge mediator (first mediator P 22) and a discharge mediator (second mediator P22); a first electrode (cathode current collecting electrode 7, Figure 1, P 21) immersed in the first liquid (P 21 cathode current collecting electrode 7 is at the terminal end of the cathode cell chamber 2, which has the liquid electrolyte flow through it); and a first active material (active electrode material 22, Figure 1, P 23) immersed in the first 
Yoshie teaches a similar redox flow battery comprising a negative electrode, a positive electrode, a separator, an electrode solution, and a tank for storing the solution (Abstract). Yoshie teaches wherein the first active material contains aluminum (Examples usable as solid negative electrode active material particles are … metal materials such as … aluminum, P 47. Metal material particles are excellent in high discharge capacity per unit volume and weight, P 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the flow battery containing a first active material of Delnick, and make the first active material contain aluminum as taught by Yoshie, in order to provide high discharge capacity per unit volume and weight.
Potash teaches a similar redox flow battery comprising an organic redox active molecule dissolved in a solvent (Abstract). Potash teaches a redox mediator comprising acenaphthene (P 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the flow battery of modified Delnick and use acenaphthene as the charge mediator as taught by Potash, as Potash is a similar redox flow battery and discloses the use of acenaphthene as an art recognized equivalent for the same purpose of redox mediator with a reasonable expectation of similar results MPEP 2144.
Regarding claim 12, modified Delnick teaches the flow battery according to Claim 11, wherein the discharge mediator is at least one selected from the group consisting of 2,2'-bipyridyl, benzophenone, 2,4'-bipyridyl, 2,3'-bipyridyl, cis-stilbene, and propiophenone (Delnick: Paragraph 41 describes how the second mediator is a substituted derivative of an arene, such as propiophenone).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AR/Examiner, Art Unit 1724                                                                                                                                                                                                          
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724